 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11    MELLO R. DESIRE,                         )     NO. CV 19-01607-FMO (AGR)
12                                             )
                 Plaintiff,                    )
13                                             )
                         v.                    )
14                                             )     ORDER TO SHOW CAUSE WHY
      MARK RIDLEY THOMAS, et al.,              )     THE COMPLAINT SHOULD NOT
15                                             )     BE DISMISSED
                 Defendants.                   )
16                                             )
                                               )
17                                             )

18
           On February 26, 2019, Plaintiff1 filed a civil rights complaint against
19
     Supervisor Mark Ridley-Thomas and members of his staff, D. Jordan, K. Austria,
20
     C. Pintado and R. Saucedo. For the reasons set forth below, the Court orders
21
     Plaintiff to show cause in writing, on or before April 12, 2019, why this Court
22
     should not recommend dismissal.
23
24
25
26
27
           1
               A substantially similar complaint was filed previously on behalf of a
28   different plaintiff. The People of South Central Los Angeles v. Ridley-Thomas,
     CV 18-10745 FMO (AGR). The court dismissed that complaint without prejudice.
     (Id., Dkt. No. 7.)
 1                                             I.
 2                       FACTUAL ALLEGATIONS IN COMPLAINT
 3         The complaint contains two claims against Supervisor Ridley-Thomas and
 4   members of his staff under 42 U.S.C. § 1983 for (1) violation of the “right to
 5   empowerment education”; and (2) “denied funding to help educate, rehabilitate
 6   blacks in South Los Angeles.” (Compl. at 8-92.)
 7         The first claim is based on Supervisor Ridley-Thomas’ “dishonest
 8   communication” and his staff’s misrepresentations that “they are processing
 9   proposal in which they never responded in a timely fashion.” (Id. at 8.) The
10   second claim is based on Defendant K. Austria’s alleged admission in November
11   2017 “to not reading or processing any of the previous proposals submitted since
12   Nov 2013.” (Id. at 9.)
13         The complaint attaches two funding questionnaires submitted by The
14   Kingdom Warrior Foundation to Supervisor Ridley-Thomas, the first on December
15   4, 2013 and the second on May 20, 2016.3 (Id. at 32-37, 51.) The complaint
16   attaches communications between Plaintiff and Supervisor Ridley-Thomas’ staff
17   members regarding The Kingdom Warriors Foundation. (Id. at 38-45, 49-50.)
18         The complaint alleges that a rejection letter was sent on December 4, 2018.
19   (Id. at 7.) The complaint attaches a letter dated December 4, 2018 from
20   Supervisor Ridley-Thomas to Plaintiff at The Kingdom Warriors Foundation that
21   states, in pertinent part:
22              Thank you for your interest for funding assistance from the
23              Second Supervisorial District. We regret to inform you that
24              The Kingdom Warriors Foundation was not recommended for
25
            2
             Because the complaint and its attachments are not numbered
26   sequentially, the court cites the page numbers assigned by CM/ECF in the
     header.
27
            3
             Only the first page of the funding questionnaire submitted on May 20,
28   2016 is attached to the complaint.

                                               2
 1                  funding for Fiscal Year 2018-19.
 2
 3                  It appears you submitted two separate proposals as one
 4                  request. There is the MHSA proposal that was not funded by
 5                  Department of Mental Health and re-submission of the
 6                  Kingdom Warriors Foundation request to the Second District
 7                  in 2014. Specifically, the proposal does not demonstrate the
 8                  degree of current collaboration and formal partnership with
 9                  other agencies that we seek in proposals to the Second
10                  District. Furthermore, site control of the proposed program
11                  locations has not been obtained. Finally, the California State
12                  Tax Franchise Board reports that The Kingdom Warrior
13                  Foundation’s Articles of Incorporation are not longer active,
14                  and funding for various program components has not been
15                  secured. For these reasons, we are unable to accommodate
16                  your request. We appreciate the efforts and commitment you
17                  have dedicated to the residents of the Second Supervisorial
18                  District.
19   (Id. at 17.)
20          Plaintiff seeks various forms of relief.4 (Id. at 10-11.) The complaint
21   attaches a document from a state case Plaintiff previously filed against the County
22   of Los Angeles in Los Angeles County Superior Court in Case No. BC688380.
23   (Id. at 30.) According to the online docket, the court dismissed that case on July
24   19, 2018.
25
26
27          4
              The complaint seeks various forms of relief that do not appear to be
     related to the alleged violations. Plaintiff does not establish any legal basis for
28   the court’s authority to grant the relief she requests.

                                                   3
 1                                               II.
 2                   PLAINTIFF FAILED TO PAY THE FILING FEE OR
 3                    REQUEST TO PROCEED IN FORMA PAUPERIS
 4         Plaintiff must either pay the $400 filing fee or else file a request to proceed
 5   in forma pauperis. The Clerk is directed to mail Plaintiff the appropriate form. If
 6   Plaintiff fails to either pay the filing fee or file a request to proceed in forma
 7   pauperis by April 12, 2019, the court may recommend dismissal of the complaint.
 8                                              III.
 9   ORDER TO SHOW CAUSE WHY THIS ACTION SHOULD NOT BE DISMISSED
10    FOR LACK OF STANDING, FAILURE TO STATE A CLAIM AND MOOTNESS
11          “To state a section 1983 claim, a plaintiff must allege facts which show a
12   deprivation of a right, privilege or immunity secured by the Constitution or federal
13   law by a person acting under color of state law.” Lopez v. Dep’t of Health Servs.,
14   939 F.2d 881, 883 (9th Cir. 1991).
15          A.     Claim One: Violation of Right to “Empowerment Education”
16          The first claim is premised on a violation of a constitutional right to
17   “empowerment education.” “Public education is not a ‘right’ granted to individuals
18   by the Constitution. Plyler v. Doe, 457 U.S. 202, 221 (1982). In any event,
19   Plaintiff’s claims do not involve a right to public education. Plaintiff instead
20   complains that Supervisor Ridley-Thomas did not respond to The Kingdom
21   Warrior Foundation’s funding proposals in a timely fashion. Plaintiff fails to state a
22   claim upon which relief could be granted. Fed. R. Civ. P. 12(b)(6).
23          Moreover, Plaintiff has not established standing to assert a claim based on
24   any misrepresentations or delays in processing funding applications by The
25   Kingdom Warrior Foundation. The complaint alleges that the Supervisor’s staff
26   received the “501c3 paperwork.” (Compl. at 7.) The complaint attaches the
27   proposals to Supervisor Ridley-Thomas from The Kingdom Warriors Foundation,
28   Inc. (Compl. at 32-37, 51.) According to the online database of the California

                                                 4
 1   Secretary of State, The Kingdom Warriors Foundation, Inc. is a nonprofit with
 2   entity number C3588725. Plaintiff is listed as the Chief Executive Officer and
 3   agent for service of process on the Statement of Information filed with the
 4   Secretary of State.
 5          Plaintiff represents herself in this action. The question is “whether one
 6   seeking to represent himself pro se is a person who by substantive law has the
 7   right sought to be enforced.” C.E. Pope Equity Trust v. United States, 818 F.2d
 8   696, 697 (9th Cir. 1987). A pro se litigant may not appear as an attorney for any
 9   other person or entity. Id. Here, Plaintiff is apparently the CEO and agent for
10   service of process for The Kingdom Warrior Foundation, Inc., which submitted the
11   proposals to Supervisor Ridley-Thomas’ office. Plaintiff therefore does not appear
12   to conducting her own case but rather representing The Kingdom Warrior
13   Foundation, Inc. See id. (trustee for trust may not bring lawsuit pro se).
14          Finally, Claim One appears to be moot. The claim is based on Supervisor
15   Ridley-Thomas’ “dishonest communication” and his staff’s misrepresentations that
16   “they are processing proposal in which they never responded in a timely fashion.”
17   (Compl. at 8.) On the other hand, the complaint acknowledges that K. Austria
18   requested a mailing address for a rejection letter on December 4, 2018. (Id. at 7.)
19   The complaint attaches the December 4, 2018 rejection letter, which lists four
20   reasons why The Kingdom Warriors Foundation was not recommended for
21   funding. (Id. at 17.) Thus, it appears that Claim One is moot because the
22   foundation has received a response to its funding proposals.
23          B.     Claim Two: Denial of Application for Funding
24          The second claim is based on the Supervisor’s denial of funding. The
25   complaint alleges that, in November 2017, K. Austria “admitted to not reading or
26   processing any of the previous proposals submitted since Nov 2013.” (Id. at 9.)
27          The complaint does not allege any federal legal basis for a claim based on
28   denial of funding by a member of the Board of Supervisors. To the extent Plaintiff

                                              5
 1   complains of a due process violation based on K. Austria’s alleged admission in
 2   November 2017, Plaintiff does not allege that an application for funding gives rise
 3   to a property interest under California law to support a federal due process claim.
 4   Plaintiff does not allege that she even submitted a funding proposal to Supervisor
 5   Ridley-Thomas. Nor has Plaintiff established standing to assert a due process
 6   claim, or any other claim, on behalf of The Kingdom Warriors Foundation under
 7   C.E. Pope. Moreover, any such claim appears to be moot for the same reasons
 8   set forth above. The Kingdom Warriors Foundation received a response to its
 9   funding proposals that contained four reasons for denial based on the proposals
10   themselves.
11                                           IV.
12                                        ORDER
13         IT IS THEREFORE ORDERED that on or before April 12, 2019, Plaintiff
14   shall show cause in writing why this court should not recommend dismissal. If
15   Plaintiff fails to respond to this order to show cause by April 12, 2019, then
16   the court may recommend dismissal.
17
18
19   DATED: March 13, 2019                     ____________________________
                                                   ALICIA G. ROSENBERG
20                                              United States Magistrate Judge
21
22
23
24
25
26
27
28

                                              6
